Citation Nr: 0915404	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-06 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pituitary brain 
tumor, with depression.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.  

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1986 until 
March 1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in November 2008.

The issue of an increased rating for bilateral hearing loss 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



[Continued on the next page] 
FINDINGS OF FACT

1. A final April 1999 rating decision denied claims for 
service connection for a pituitary brain tumor, depression, 
and a seizure disorder.  

2.  The evidence associated with the claims file since the 
April 1999 final decision does not relate to an unestablished 
fact necessary to substantiate the claims for service 
connection for a pituitary brain tumor, with depression, or a 
seizure disorder.

3.  The medical evidence of record does not show that the 
Veteran's eye disorder is related to her active military 
service.  

4.  The medical evidence of record does not show that the 
Veteran's right knee disorder is related to her active 
military service.  

5.  The medical evidence of record does not show that the 
Veteran's has PTSD due to her active military service.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the April 1999 rating decision is 
not new and material; the claims of entitlement to service 
connection for a pituitary brain tumor, with depression, and 
a seizure disorder are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for the establishment of service connection 
for an eye disorder have not been met.  38 U.S.C.A. §§ 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

4.  The criteria for the establishment of service connection 
for a right knee disorder have not been met.  38 U.S.C.A. §§ 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

5.  The criteria for the establishment of service connection 
for PTSD have not been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in 
August 2003 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  Although information concerning why the claims 
for service connection for depression, a pituitary brain 
tumor, and seizures were previously denied was not provided, 
the April 2004 rating decision provided information 
indicating that she needed to show that her claimed disorders 
are due to or were aggravated by service.  The January 2006 
Statement of the Case similarly provided that information.  
Additionally, the Veteran indicated her understanding of 
these requirements in her November 2008 hearing testimony 
when she reported that she had her claimed disorders in 
service.   Consequently, the Board finds that the Veteran was 
not prejudiced by any inadequacy of notice regarding her 
claims to reopen.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  It 
also included information on how to support her claim for 
PTSD.

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disorders on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of her case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard the Board notes that the RO has obtained VA 
outpatient treatment records.  The Veteran has submitted 
private medical records and was provided an opportunity to 
set forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  

There is no duty on the part of VA to provide a medical 
examination for her service connection claims, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
Veteran has been advised of the need to submit competent 
medical evidence indicating that she has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between her active service and the current disorders, 
if shown. The Veteran has not done so, and no evidence thus 
supportive has otherwise been obtained. Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the Veteran under the VCAA, does not 
contain competent medical evidence to suggest that the 
disorder is related to service.  Indeed, the Board notes that 
obtaining a VA examination is unnecessary as there is 
otherwise sufficient medical evidence of record to make a 
decision.  38 U.S.C.A. § 5103A(d). 

Additionally, in regards to her claims to reopen, in the 
absence of new and material evidence submitted by the 
claimant, the duty to assist is not triggered. See 38 U.S.C. 
§ 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1353 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. app. 542, 546 (1996) (Holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of her claim, the duty to assist does not 
attach). 

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
During the November 2008 hearing, she was also provided an 
additional 60 days to gather pertinent information for the 
Board's consideration.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

The Veteran seeks to reopen previously denied claims for 
service connection for a pituitary brain tumor, with 
depression, and a seizure disorder.   A review of the record 
indicates that the Veteran was previously denied service 
connection for those disorders in an April 1999 rating 
decision.  The Veteran did not file a Notice of Disagreement 
and the rating decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).   

The RO does not appear to have reopened the Veteran's 
pituitary brain tumor, with depression, claim, but appears to 
have reopened her seizure disorder claim in the January 2006 
rating decision.  However, the question of whether new and 
material evidence has been received to reopen a claim must be 
addressed by the Board regardless of any RO action.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the April 1999 rating 
decision included service treatment records.  The Veteran was 
found to be normal in her July 1986 enlistment examination, 
though she did report having occasional dizziness at that 
time.  Her service treatment records also indicated that she 
had been treated for headaches and fainting.  Her January 
1988 examination prior to separation found her to be normal 
generally, though she did report trouble with dizziness or 
fainting spells.  Her examiner noted that she claimed to have 
had dizzy spells for years, in hot weather.  

During a June 1998 general medical examination, the Veteran 
complained of migraines since service, which worsened with 
stress.  She also reported being diagnosed with a  "brain 
tumor" in 1990.  The examiner found her to be neurologically 
somewhat slow to answer questions and found no localizing 
neurological findings.   The examiner diagnosed her with 
pseudoseizure and migraine headaches/brain tumor, to be 
further evaluated by a neurological VA examination.

A June 1998 neurological disorders examination found the 
Veteran to complain of frequent headaches since 1988.  She 
denied visual complaints.  She had an abnormal MRI and 
reported having seizures since 1990.  The June 1998 VA 
examiner found her to have chronic tension type headaches of 
mild to moderate intensity, approximately two to three times 
a week.  She also had a seizure disorder by history, which 
was possibly pseudoseizures, which could not be ruled out 
when the Veteran changed her story while talking to the 
examiner.  

The April 1999 rating decision found that the evidence did 
not show that the Veteran had a pituitary brain tumor, 
depression, or a seizure disorder in service or within a year 
following service.  

Subsequent to the April 1999 rating decision, no opinions as 
to the etiology of her a pituitary brain tumor, with 
depression, or a seizure disorder have been provided.   VA 
outpatient treatment records, such as a July 2003 record, did 
note that the Veteran had a seizure disorder since she was 
nine or ten years old, after getting hit in the head with a 
swing.  An August 2003 VA outpatient treatment record found 
her to have seizure/pseudoseizures and pituitary adenoma.  
Her private medical records, including a July 2003 discharge 
summary by Dr. C.E. noted that she had a history of pituitary 
adenoma in July 1990 and a history of seizures, form the age 
of nine.  Additional private medical records similarly 
indicate treatment for partial seizures and pituitary 
microadenoma.  However, none of the medical records submitted 
subsequent to the prior final decision provided any medical 
nexus opinions relating the etiology of the Veteran's claimed 
disorders to service.  

In her current attempt to reopen the claims, the Veteran has 
also filed additional personal statements, including her 
November 2008 hearing testimony, in which she claims to have 
had seizures in service.  

Although the evidence submitted since the April 1999 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is not material.  None of the newly 
associated evidence provided any medical evidence attributing 
the Veteran's claimed pituitary brain tumor, with depression, 
or seizure disorder to her active service.  The newly 
submitted medical evidence only demonstrates what was 
previously known, that the Veteran has received treatment for 
her claimed disorders.  Additionally, the new lay evidence 
attesting to the Veteran's in-service dizziness are redundant 
of her previous reports of such symptoms and do not provide 
competent medical evidence supportive of her claim.  

The evidence received since the April 1999 rating decision 
does not contain credible medical evidence indicting that the 
Veteran has a pituitary brain tumor, with depression, or a 
seizure disorder related to service.  Therefore, the 
additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate her service connection claims, specifically that 
her pituitary brain tumor, with depression, or seizure 
disorder developed in or is related to her service, and does 
not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that the claim for 
service connection may not be reopened. 

Service Connection Claims 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with her service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of her active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
psychoses, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  That an injury or event occurred in service alone is 
not enough.  There must be chronic disability resulting from 
that injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for PTSD requires a medical diagnosis of 
the disorder; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. See 38 
C.F.R. § 3.304(f).


Eye and Right Knee Disorders

The Veteran contends that she has an eye disorder and a right 
knee disorder due to service.

The Veteran's July 1986 enlistment examination found the 
Veteran to be generally normal.  She indicated that she did 
not have any problems with her knee and did not indicate that 
she had an eye problem.  A November 1986 treatment record 
noted a complaint of right knee pain for two weeks.  Her knee 
was found to have full motion, but to be tender along the 
patellar facets.  It appeared normal and strength was good; 
it was neurologically intact and had muscle tone.  The knee 
was found to be positive for patellar grind and compression.  
She was prescribed ice for pain.  Her January 1988 
examination, prior to separation, noted her lower extremities 
to be normal.  The Veteran also reported no knee problems at 
that time or any swollen or painful joints.  She did indicate 
eye trouble, but the examiner clarified that she wore glasses 
and had blurred vision when she reads.  The examiner found 
her eyes to be normal.  

The record is generally silent as to the claimed disorders 
for years following service.

A VA general medical examination was provided June 1998.  The 
examiner noted that the Veteran complained of a left knee 
injury.  The VA examiner found her eyes to have pupils that 
were equal, round, and reactive to light.  No lid-like and 
exophthalmos was noted; conjunctiva was pink and sclera 
white.  The examiner also noted that the Veteran's reflexes 
were full and symmetrical.  

The Veteran's VA outpatient treatment records and private 
medical records generally do not indicate any complaints of 
or treatment for her claimed disorders.  A December 2008 
letter form the Veteran's private doctor, Dr. R.R., noted 
that the Veteran had multiple medical problems that were 
primarily related to her well-defined pituitary brain tumor.  
Her symptoms of the brain tumor included seizures, shortness 
of breath, headaches, acne, bone and joint pain, syncope, 
weight gain, visual disturbance, and memory problems.  To the 
extent that these symptoms affect the veteran's vision or 
have caused right knee pain, the record does not indicate 
that these disorders are in any way related to her service.  
Dr. R.R. specifically relates the disorders to her non-
service-connected pituitary brain tumor.  No evidence of 
record relates the claimed visual disturbances or right knee 
symptoms to service.  

The only other evidence provided as to the Veteran's claims 
is her belief that she has an eye disorder and right knee 
disorder that developed due to service.  Although the Veteran 
can provide testimony as to her own experiences and 
observations, the factual question of if her claimed 
disorders can be attributed to her service requires a medical 
expert.  The Veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
She does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both current disorders, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorders and service by way of the VCAA 
letter provided to her; however, she has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a).  

The evidence thus indicates that the Veteran did not have 
either an eye disorder or a right knee disorder upon her 
discharge from service and the record is silent as to either 
disorder for years following service.  Furthermore, the 
letter from Dr. R.R. indicates that the Veteran's claimed 
disorders are not due to service, but rather are due to her 
non-service-connected pituitary brain tumor.  

As no medical evidence is of record indicating that the 
Veteran has an eye disorder or a right knee disorder due to 
service, the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). The Veteran's claim 
for service connection for eye disorder and a right knee 
disorder are denied. 

PTSD

The Veteran has also claimed to have PTSD due to service.

The Veteran's service treatment records generally do not 
indicate any complaints of or treatment for a psychiatric 
disorder during service.  She was found to be psychiatrically 
normal upon separation and though she indicated that she had 
depression, she denied that problem to her examiner.  

A VA examination for mental disorders was provided in 
September 1996.  The Veteran reported having a breakdown in 
1990.  The examiner diagnosed her with bipolar disorder.  She 
also reported that she always had mood swings, but not 
depression.  An August 2003 VA outpatient treatment record 
noted that she had depression.  

None of the evidence of record indicates that she was ever 
diagnosed with PTSD.  Furthermore, the Veteran herself, in 
her November 2008 hearing, reported that she had not been 
diagnosed with PTSD by either a psychiatrist or a physician.  

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As neither the evidence of record nor the Veteran 
herself has indicated that she has been diagnosed with PTSD, 
there is no evidence of a current disability for a valid 
claim.


ORDER

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a pituitary brain tumor, with depression, is 
denied.

New and material evidence having not been submitted, the 
application to reopen the claim for entitlement to service 
connection for a seizure disorder is denied.

Service connection for an eye disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for PTSD is denied.


REMAND

The Veteran's June 2003 claim included a claim for an 
increased rating for bilateral hearing loss.  An April 2004 
rating decision continued the 10 percent rating previously 
granted her.  The Veteran submitted a Notice of Disagreement, 
which encompassed that issue, in March 2005.

To date, the Veteran has not been issued a Statement of the 
Case (SOC) for the issue of her bilateral hearing loss 
rating, and under the circumstances the Board has no 
discretion and must remand this matter for issuance of an 
SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson 
v. West, 12 Vet. App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following action:

A Statement of the Case should be 
issued to the Veteran concerning the 
claim for an increased rating for her 
service-connected bilateral hearing 
loss.  The Veteran should be advised of 
the necessity of filing a timely 
substantive appeal if she wants the 
Board to consider this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


